Exhibit 10.8

TRACON PHARMACEUTICALS, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

For

H. CASEY LOGAN

This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into effective as of February 27, 2017 (the “Effective Date”), by and
between TRACON Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
and H. Casey Logan (the “Executive”). The Company and Executive are hereinafter
collectively referred to as the “Parties”, and individually referred to as a
“Party”. From and following the Effective Date, this Agreement along with the
Severance Agreement entered into by and between Executive and the Company
concurrently with this Agreement (the “Severance Agreement”) shall replace and
supersede that certain Employment Agreement between Executive and Company
entered into as of February 18, 2013 (the “Prior Agreement”). Certain
capitalized terms used in this Agreement are defined in Section 11.

Recitals

Whereas, Executive and the Company are currently parties to the Prior Agreement
that is superseded and replaced in its entirety by this Agreement and the
Severance Agreement;

Whereas, the Company desires to continue to employ Executive to provide personal
services to the Company in that capacity, and wishes to provide Executive with
certain compensation and benefits in return for such services, and Executive
wishes to be so employed and to receive such benefits; and

Whereas, the Company and Executive wish to enter into this Agreement to define
their mutual rights and duties with respect to Executive’s compensation and
benefits.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:

Agreement

1.Employment by the Company.

1.1Position.  Executive shall continue to serve as the Company’s Chief Business
Officer.  During the term of Executive’s employment with the Company, Executive
will devote Executive’s best efforts and substantially all of Executive’s
business time and attention to the business of the Company, except for approved
vacation periods and reasonable periods of illness or other incapacities
permitted by the Company’s general employment policies.  

1.2Duties and Location.  Executive shall continue to report to the Company’s
Chief Executive Officer (the “CEO”), and shall have such duties and
responsibilities

1.

--------------------------------------------------------------------------------

 

as are customary for the positions of Chief Business Officer.  Executive’s
primary office location shall continue to be the Company’s San Diego, California
office.  The Company reserves the right to reasonably require Executive to
perform Executive’s duties at places other than Executive’s primary office
location from time to time, and to require reasonable business travel.

1.3Policies and Procedures.  The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

2.Compensation.

2.1Salary.  Executive shall receive a base salary at the rate of $324,600 per
year (the “Base Salary”), subject to standard payroll deductions and
withholdings and payable in accordance with the Company’s regular payroll
schedule.  

2.2Bonus.  Executive will be eligible for an annual discretionary bonus of up to
35% of Executive’s Base Salary (the “Annual Bonus”).  Whether Executive receives
an Annual Bonus for any given year, and the amount of any such Annual Bonus,
will be determined by the Board (or the Compensation Committee thereof) in its
sole discretion based upon the Company’s and Executive’s achievement of
objectives and milestones to be determined on an annual basis by the Company’s
Board of Directors (the “Board”) (or the Compensation Committee
thereof).  Executive must remain an active employee through the end of any given
calendar year in order to earn an Annual Bonus for that year and any such bonus
will be paid prior to March 15 of the year following the year in which
Executive’s right to such amount became vested.  Executive will not be eligible
for, and will not earn, any Annual Bonus (including a prorated bonus) if
Executive’s employment terminates for any reason before the end of the calendar
year.  

3.Standard Company Benefits. Executive shall be entitled to participate in all
employee benefit programs for which Executive is eligible under the terms and
conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees.  The Company reserves the right to
cancel or change the benefit plans or programs it offers to its employees at any
time.

4.Vacation.  Executive shall be entitled to accrue vacation in accordance with
the terms of the Company’s vacation policy and practices (including but not
limited to maximum vacation accrual caps).

5.Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

6.Equity.  

6.1Prior Awards.  Any stock, stock options, or other equity awards that
Executive has already been granted by the Company shall continue to be governed
in all respects

2.

--------------------------------------------------------------------------------

 

by the terms of the applicable grant agreements, grant notices, and plan
documents, except as otherwise provided in this agreement.  

6.2Additional Awards.  The Board (or the Compensation Committee thereof) may
grant additional stock, stock options, or other equity awards to Executive in
its sole discretion.

7.Termination of Employment.

7.1At-Will Employment.  Executive’s employment relationship is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without cause or advance notice.

7.2Termination Benefits.  In the event that Executive’s employment terminates
for any reason, including due to Executive’s death or disability, no further
payments shall be due under this Agreement, except that the Executive shall be
entitled to any amounts earned, accrued or owing but not yet paid under Section
2 above, any benefits accrued or earned under the Company’s benefit plans and
programs or to which Executive is otherwise entitled under applicable law, and
any outstanding equity awards vested as of the termination date, which awards
must be exercised within 90 days of the termination date or the earlier
expiration of such equity award, whichever occurs first. Executive may also be
eligible for other post-employment payments and benefits pursuant to the terms
of the Severance Agreement.  

8.Section 409A.  It is intended that all of the benefits and other payments
payable under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Code Section 409A and this Agreement will be
construed to the greatest extent possible as consistent with those provisions,
and to the extent not so exempt, this Agreement (and any definitions hereunder)
will be construed in a manner that complies with Section 409A.  .  

9.Proprietary Information Obligations.

9.1Confidential Information Agreement.  As a condition of continued employment,
Executive acknowledges and reaffirms Executive’s obligations to the Company
under the Employee Proprietary Information and Inventions Agreement Executive
executed on or about September 17, 2014 (the “Confidentiality Agreement”).

9.2Third-Party Agreements and Information.  Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement.  Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party.  During Executive’s employment by the Company, Executive will use
in the performance of Executive’s duties only information which is generally
known and used by persons with training and experience comparable to Executive’s
own, common knowledge in the industry, otherwise legally in the public domain,
or obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.  

3.

--------------------------------------------------------------------------------

 

10.Outside Activities During Employment.

10.1Non-Company Business.  Except with the prior written consent of the Board,
Executive will not during the term of Executive’s employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor.  Executive may engage
in civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of Executive’s duties hereunder.  

10.2No Adverse Interests.  Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

11.Dispute Resolution.  To ensure the rapid and economical resolution of
disputes that may arise in connection with Executive’s employment and services
for the Company, Executive and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, including but not limited to
statutory claims, arising from or relating to the enforcement, breach,
performance, or interpretation of this Agreement, Executive’s employment with
and services for the Company, or the termination of Executive’s employment with
and services for the Company, will be resolved pursuant to the Federal
Arbitration Act, 9 U.S.C. §§1-16, and to the fullest extent permitted by law, by
final, binding and confidential arbitration conducted in San Diego, California
(or such other location as mutually agreed by the parties) by JAMS, Inc.
(“JAMS”) or its successors by a single arbitrator.  Both Executive and the
Company acknowledge that by agreeing to this arbitration procedure, they each
waive the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding.  Any such arbitration proceeding will be governed by
JAMS’ then applicable rules and procedures for employment disputes, which can be
found at http://www.jamsadr.com/rules-clauses/ and which will be provided to
Executive upon request.  In any such proceeding, the arbitrator shall (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  Executive and the Company each shall
be entitled to all rights and remedies that either would be entitled to pursue
in a court of law.  Nothing in this Agreement is intended to prevent either the
Company or Executive from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration pursuant to
applicable law.  The Company shall pay all filing fees in excess of those that
would be required if the dispute were decided in a court of law, and shall pay
the arbitrator’s fees and any other fees or costs unique to arbitration.  Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and state courts of any competent jurisdiction.

12.General Provisions.

12.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

4.

--------------------------------------------------------------------------------

 

12.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

12.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

12.4Complete Agreement.  This Agreement, together with the Severance Agreement
and Confidentiality Agreement, constitutes the entire agreement between
Executive and the Company with regard to this subject matter and is the
complete, final, and exclusive embodiment of the Parties’ agreement with regard
to this subject matter.  This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or representations
(including but not limited to the Prior Agreement).  It cannot be modified or
amended except in a writing signed by a duly authorized officer of the Company
and Executive.

12.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

12.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

12.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive’s duties hereunder and Executive may not assign
any of Executive’s rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

12.8Tax Withholding and Indemnification.All payments and awards contemplated or
made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities.  Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

12.9Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.  

 

5.

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

TRACON Pharmaceuticals, Inc.

By: /s/ Charles P. Theuer

  Charles P. Theuer

 

C  Chief Executive Officer

 

 

Executive

/s/ H. Casey Logan

  H. Casey Logan

6.